 1   Cecillia D. Wang (pro hac vice)                              Victoria Lopez (AZ 330042)
     ACLU FOUNDATION                                              Christine Wee (AZ 028535)
 2
     39 Drumm St.                                                 Casey Arellano (AZ 031242)
 3   San Francisco, CA 94111                                      ACLU Foundation of Arizona
     Telephone: + 1 (415) 343-0775                                3707 North 7th Street, Suite 235
 4   Facsimile: + 1 (415) 395-0950                                Phoenix, AZ 85014
 5   Email: cwang@aclu.org                                        Telephone: (602) 650-1854
                                                                  Email: vlopez@acluaz.org
 6   Stanley Young (pro hac vice)                                 Email: cwee@acluaz.org
     COVINGTON & BURLING LLP                                      Email: carellano@acluaz.org
 7
     3000 El Camino Real
 8   5 Palo Alto Square, 10th Floor                               Adrian Hernandez (pro hac vice)
     Palo Alto, California 94306                                  MALDEF
 9   Telephone: + 1 (650) 632-4704                                634 S. Spring St., 11th Floor
10   Facsimile: + 1 (650) 632-4804                                Los Angeles, CA 90014
     Email: syoung@cov.com                                        Telephone: (213) 629-2512
11                                                                Email: ahernandez@maldef.org
     Hannah Chartoff (pro hac vice)
12
     Amy Heath (pro hac vice)
13   COVINGTON & BURLING LLP
     Salesforce Tower
14   415 Mission Street, Suite 5400
15   San Francisco, California 94105-2533
     Telephone: + 1 (415) 591-6000
16   Facsimile: + 1 (415) 591-6091
     Email: hchartoff@cov.com
17
     Email: aheath@cov.com
18
     Attorneys for Plaintiffs
19   (Attorneys for the United States listed on next page)
20                                     UNITED STATES DISTRICT COURT
21                                      FOR THE DISTRICT OF ARIZONA
22                                                                  Civil Case No.: 2:07-cv-2513-PHX-GMS
      Manuel de Jesus Ortega Melendres, et al.,
23
             Plaintiffs,                                            PLAINTIFFS’ AND UNITED STATES’
24
                                                                    JOINT MOTION FOR AN ORDER TO
25     and                                                          SHOW CAUSE
26     United States of America
27
                                   Plaintiff-Intervenor,
28


                           PLAINTIFFS’ AND UNITED STATES’ JOINT MOTION FOR AN ORDER TO SHOW CAUSE
 1           v.
 2
      Paul Penzone, Sheriff, et al.,
 3
             Defendants.
 4

 5

 6   Attorneys for the United States:
 7   Pamela S. Karlan
     Principal Deputy Assistant Attorney General
 8   Steven H. Rosenbaum (NY Bar No. 1901958)
     Cynthia Coe (DC Bar No. 438792)
 9
     Maureen Johnston (WA Bar No. 50037)
10   Nancy Glass (DC Bar No. 995831)
     Beatriz Aguirre (NV Bar No. 14816)
11   U.S. Department of Justice, Civil Rights Division
12   Special Litigation Section
     150 M. Street NE, 10th Floor,
13   Washington, D.C. 20002
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
                       PLAINTIFFS’ AND UNITED STATES’ JOINT MOTION FOR AN ORDER TO SHOW CAUSE
 1          Plaintiffs and the United States respectfully submit the following motion in support of the
 2   initiation of civil contempt proceedings against Defendants Maricopa County, the Maricopa
 3   County Sheriffs’ Office (“MCSO”), and Sheriff Paul Penzone, for MCSO’s failure to comply
 4   with the Second Order by administering an internal investigation system that fails to conduct fair
 5   investigations in a timely fashion.
 6                                             BACKGROUND
 7          In 2016, this Court found Defendants to be in civil contempt because they had, among
 8   other things, “manipulated all aspects of the internal affairs process to minimize or entirely
 9   avoid imposing discipline on MCSO deputies and command staff whose actions violated the
10   rights of the Plaintiff class.” Dkt. 1765, Second Amended Second Supplemental Injunction
11   Order (“Second Order”), at 2 (July 26, 2016). Moreover, Defendants had “delayed
12   investigations so as to justify the imposition of lesser or no discipline” and thus “escape
13   accountability for their own misconduct, and the misconduct of those who had implemented
14   their decisions.” Dkt. 1677, Findings of Fact, at 2 (May 13, 2016). “Defendants’ unfair, partial,
15   and inequitable application of discipline disproportionately damaged members of the Plaintiff
16   class.” Id.
17          To remedy those problems, the Court issued another injunction, the Second Order,
18   requiring Defendants to make specific reforms to MCSO’s internal investigation procedures.
19   Dkt. 1765. The Ninth Circuit upheld the Second Order in full in 2018. Melendres v. Maricopa
20   Cty., 897 F.3d 1217, 1221 (9th Cir. 2018). The Monitor’s quarterly reports establish that MCSO
21   has failed to meet its obligations under the Second Order, allowing the backlog of open
22   misconduct cases to grow exponentially over the last five years. See, e.g., Dkt. 2569, Twenty-
23   Fifth Quarterly Report (Nov. 16, 2020). Those quarterly reports provide ample evidence of
24   Defendants’ contempt. This Court should therefore initiate civil contempt proceedings to ensure
25   compliance with the Second Order.
26                                               ARGUMENT
27          This Court’s authority to enforce the Second Order through civil contempt is well-settled.
28   See Stone v. City & Cty. of San Francisco, 968 F.2d 850, 856 (9th Cir. 1992). As set forth in

                                                         3
                       PLAINTIFFS’ AND UNITED STATES’ JOINT MOTION FOR AN ORDER TO SHOW CAUSE
 1   detail below, the Monitor’s most recent quarterly report sets out conclusions that MCSO is
 2   grossly out of compliance with this Court’s requirement that internal investigations be timely
 3   completed. Dkt. 2569, Twenty-Fifth Quarterly Report, at 203-04 (citing Dkt. 1765, Second
 4   Order, ¶ 204). As also set forth below, Defendants’ violations of the Second Order have harmed
 5   the Plaintiff Class and put Plaintiffs at risk of biased policing. Because the Monitor’s report
 6   indicates that Defendants have committed civil contempt of court, Plaintiffs and the United
 7   States request that the Court issue an order requiring Defendants to show cause why they should
 8   not be held in contempt, set an expedited discovery schedule, and schedule a contempt hearing.
 9   See United States v. Ayres, 166 F.3d 991, 995-96 (9th Cir. 1999) (quoting Int’l Union, United
10   Mine Workers of Am. v. Bagwell, 512 U.S. 821, 831 (1994)) (“[C]ivil contempt ‘may be
11   imposed in an ordinary civil proceeding upon notice and an opportunity to be heard.’”); SEC v.
12   Hyatt, 621 F.3d 687, 696 (7th Cir. 2010) (quoting 5 Wright & Miller, Federal Practice and
13   Procedure § 1195 (3d ed. 2004)) (“A request for an order to show cause is ordinarily entertained
14   and treated as a motion, if doing so will not prejudice the opposing parties.”).
15   I.     Defendants Committed Contempt by Violating the Court’s July 26, 2016 Injunction.
16          The Second Order requires Defendants to implement specific reforms to MCSO’s
17   internal investigation policies and practices, “aimed at eliminating a condition that flows from
18   the MCSO’s violation of” the Plaintiffs’ “constitutional rights at issue—namely, the tacit
19   authorization and condonation that the MCSO conveys to its deputies when police misconduct
20   related to members of the Plaintiff class is exempted from the normal internal affairs system and
21   is treated with special leniency or is entirely swept under the rug.” Dkt. 1765 at 5. In particular,
22   the Second Order requires the Sheriff to “ensure that all allegations of employee misconduct,
23   whether internally discovered or based on a civilian complaint, are fully, fairly, and efficiently
24   investigated.” Id. ¶ 163; see also id. ¶ 170 (“The Sheriff shall investigate all complaints and
25   allegations of misconduct.”). Those investigations must be “objective, comprehensive, and
26   timely.” Id. ¶ 183 (emphasis added). Further, “[i]nternal affairs investigators will complete
27   their administrative investigations within 85 calendar days of the initiation of the investigation”;
28

                                                         4
                       PLAINTIFFS’ AND UNITED STATES’ JOINT MOTION FOR AN ORDER TO SHOW CAUSE
 1   “if within a Division,” the time frame is 60 calendar days. Id. ¶ 204. Only “[r]easonable
 2   requests for extensions of time may be granted.” Id.
 3          MCSO has resoundingly failed to implement each of these requirements in the Court’s
 4   Order. As of the Monitor’s January 2021 site visit, MCSO had a backlog of over 2,000
 5   misconduct cases, with the average length of completion for a case being over 500 days, far in
 6   excess of both the Second Supplemental Injunction’s time limit and the state statutory timeline
 7   of 180 days. See Ariz. Rev. Stat. § 38-1110(a); see also Dkt. 2569, Twenty-Fifth Quarterly
 8   Report, at 4, 189-95, 203-04. Statistics relating to MCSO’s administrative (i.e., non-criminal)
 9   internal investigations have grown increasingly dire in recent years. In 2018 (the second year
10   after issuance of the Second Order), MCSO’s average time to close a case was 204 days; by
11   2019, the average time was 499 days; in 2020, it was 552 days. Id. at 192-93.
12          Moreover, there has been no upside gain in the quality of internal investigations as a
13   result of these delays. To the contrary, MCSO still struggles to improve the quality of its
14   internal investigations. See, e.g., Arellano Decl. Ex. 1, Chief Warshaw Letter to Sheriff Penzone
15   at 2 (July 10, 2020) (noting consistent decrease in quality of District/Division internal
16   investigations). And the United States and Plaintiffs have raised concerns regarding substantial
17   deficiencies in recently closed investigations related to, among other misconduct, the improper
18   seizure and retention of driver’s licenses from persons with Hispanic last names. See Arellano
19   Decl. Ex. 2, N. Glass Email to Chief Warshaw et al. (Feb. 3, 2021).
20          MCSO has proposed addressing the huge backlog of cases by removing many of the
21   important safeguards that this Court imposed to ensure the legitimacy of investigations and the
22   consistent application of discipline. For example, MCSO has recommended increasing its
23   discretion to remove certain complaints from the queue of internal affairs cases not yet
24   investigated; MCSO likewise wishes to allow district supervisors to handle such complaints
25   directly, i.e., bypassing the internal investigations and discipline system. See Arellano Decl. Ex.
26   3, K. Friday Email to M. Johnston et al. (Nov. 25, 2020). Plaintiffs and the United States
27   rejected this proposal, because allowing cases to bypass MCSO’s formal accountability
28   measures would be inconsistent with the Court’s goal of ensuring that MCSO’s internal

                                                         5
                       PLAINTIFFS’ AND UNITED STATES’ JOINT MOTION FOR AN ORDER TO SHOW CAUSE
 1   investigations are free from the manipulations and abuses documented during the earlier
 2   contempt trial. See Arellano Decl. Ex. 4, C. Wang Email to K. Friday et al. (Dec. 2, 2020); Ex.
 3   5, M. Johnston Letter to K. Friday et al. (Nov. 16, 2020); and Ex. 6, N. Glass Email to C. Wang
 4   et al. (Dec. 4, 2020).
 5   II.    Defendants’ Failure to Timely Investigate Misconduct Harms the Plaintiff Class.
 6          The failure to investigate and discipline deputies engaging in misconduct results in
 7   concrete harms to the Plaintiff Class. While misconduct complaints are pending, the deputies
 8   awaiting investigation continue to be on the street interacting with the Plaintiff Class. As the
 9   Monitor has noted, MCSO’s delay has allowed complaints against problematic deputies to pile
10   up and that a timely, compliant investigation process could have prevented “further bad
11   behavior.” Arellano Decl. Ex. 1, Chief Warshaw Letter to Sheriff Penzone at 1 (July 10, 2020).
12   In addition, the over 500-day wait for most investigations to be completed results in lost
13   evidence, including diminished memories, making it more likely that misconduct will ultimately
14   go unaddressed. Finally, community members who know that their complaints will not be
15   investigated in a timely manner may be dissuaded from even making a well-founded complaint
16   in the first place. Indeed, the Community Advisory Board (“CAB”) has noted it is “questionable
17   whether [CAB should] encourage the community to file a complaint when the process is so
18   flawed and non functional.” Arellano Decl. Ex. 7, Email from CAB to Sheriff Penzone (Oct. 1,
19   2020). In short, when the internal investigation and discipline system at MCSO remains in a
20   dysfunctional state by quantitative and qualitative measures, the Plaintiff Class cannot be
21   assured that there will be accountability for misconduct that affects them.
22   III.   The Court Should Therefore Issue an Order to Show Cause Why Defendants
23          Should Not Be Held in Civil Contempt and Permit Limited Discovery.
24          The Monitoring Team’s most recent quarterly report indicates that MCSO has violated
25   the Second Order. Dkt. 2569 at 203-04. Plaintiffs and the United States therefore request that
26   the Court issue an order to show cause why Defendants should not be held in civil contempt and
27   schedule a hearing on the same. See Ayres, 166 F.3d at 995-96 (“[C]ivil contempt ‘may be
28   imposed in an ordinary civil proceeding upon notice and an opportunity to be heard.’”); Hyatt,

                                                          6
                        PLAINTIFFS’ AND UNITED STATES’ JOINT MOTION FOR AN ORDER TO SHOW CAUSE
 1   621 F.3d at 696 (courts ordinarily entertain and treat a request for show cause order as a
 2   motion).
 3          Plaintiffs also request that the Court permit expedited discovery prior to any contempt
 4   hearing, so that Plaintiffs may test any purported justifications Defendants intend to offer for
 5   their noncompliance. See FTC v. Affordable Media, 179 F.3d 1228, 1239 (9th Cir. 1999) (after
 6   the movant shows the contemnors violated the court’s order, “[t]he burden then shifts to the
 7   contemnors to demonstrate why they were unable to comply”); Cal. Dep’t of Soc. Servs. v.
 8   Leavitt, 523 F.3d 1025, 1033-34 (9th Cir. 2008) (district court had authority to grant request for
 9   discovery to determine whether party had complied with court’s order).
10                                              CONCLUSION
11          For the foregoing reasons, the Court should issue an order to show cause why Defendants
12   should not be held in civil contempt, schedule a hearing regarding the same, and permit
13   expedited discovery into these matters.
14
     DATED: March 10, 2021                             Respectfully submitted,
15

16                                                     COVINGTON & BURLING LLP
17

18                                                     By: /s/ Hannah M. Chartoff
                                                           Hannah M. Chartoff
19

20
                                                          ATTORNEYS FOR PLAINTIFFS
21
                                                          Covington & Burling LLP
22                                                        Hannah Chartoff (pro hac vice)
23                                                        Amy Heath (pro hac vice)
                                                          Salesforce Tower
24                                                        415 Mission Street, Suite 5400
                                                          San Francisco, California 94105-2533
25
                                                          Telephone: + 1 (415) 591-6000
26                                                        Facsimile: + 1 (415) 591-6091
                                                          Email: hchartoff@cov.com
27                                                        Email: aheath@cov.com
28

                                                         7
                       PLAINTIFFS’ AND UNITED STATES’ JOINT MOTION FOR AN ORDER TO SHOW CAUSE
 1                                      Stanley Young (pro hac vice)
                                        3000 El Camino Real
 2
                                        5 Palo Alto Square, 10th Floor
 3                                      Palo Alto, California 94306
                                        Telephone: + 1 (650) 632-4704
 4                                      Facsimile: + 1 (650) 632-4804
 5                                       Email: syoung@cov.com

 6                                      ACLU Foundation
                                        Cecillia D. Wang (pro hac vice)
 7
                                        39 Drumm Street
 8                                      San Francisco, CA 94111
                                        Telephone: (415) 343-0775
 9                                      cwang@aclu.org
10
                                        ACLU Foundation of Arizona
11
                                        Victoria Lopez (AZ 330042)
12                                      Christine K. Wee (AZ 028535)
                                        Casey Arellano (AZ 031242)
13
                                        3707 North 7th Street, Suite 235
14                                      Phoenix, AZ 85014
                                        Telephone: (602) 650-1854
15                                      vlopez@acluaz.org
16                                      cwee@acluaz.org
                                        carellano@acluaz.org
17
                                        MALDEF
18
                                        Adrian Hernandez (pro hac vice)
19                                      634 S. Spring Street, 11th Floor
                                        Los Angeles, CA 90014
20                                      Telephone: (213) 629-2512
21                                      ahernandez@maldef.org

22
                                        ATTORNEYS FOR THE UNITED STATES
23
                                        Pamela S. Karlan
24
                                        Principal Deputy Assistant Attorney General
25                                      Civil Rights Division

26                                      Steven H. Rosenbaum
27                                      Chief, Special Litigation Section

28

                                       8
     PLAINTIFFS’ AND UNITED STATES’ JOINT MOTION FOR AN ORDER TO SHOW CAUSE
 1                                      Cynthia Coe
                                        Acting Special Counsel (DC Bar No. 438792)
 2

 3                                      /s/ Nancy Glass
                                        Nancy Glass (DC Bar No. 995831)
 4                                      Maureen Johnston (WA Bar No. 50037)
 5                                      Beatriz Aguirre (NV Bar No.14816)
                                        Trial Attorneys
 6                                      U.S. Department of Justice
                                        Civil Rights Division
 7
                                        Special Litigation Section
 8                                      Telephone: (202) 598-0139
                                        nancy.glass@usdoj.gov
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       9
     PLAINTIFFS’ AND UNITED STATES’ JOINT MOTION FOR AN ORDER TO SHOW CAUSE
